DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "a sealing surface" in line 1 and “at least one seal end portion” in lines 2 and 5 when it should be “the sealing surface” and “at least one of the seal end portions”.  There is already sufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the groove" in line 3.  It is unclear which “groove” the applicant is referring to since multiple grooves have now been claimed from claim 3. 
Claim 7 recites the limitation "a groove" in line 8.  It is unclear if applicant is referring to a groove already mentioned or another groove.
Claim 8 recites the limitation "a second groove" in line 2.  It is unclear if applicant is referring to a groove already mentioned or another groove. 
Claim 8 recites the limitation "at least on molded seal" in lines 1 and 3 when it should be “the at least one molded seal”.  There is already sufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a sealing surface" in line 4.  There is already sufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halla et al. (U.S. Publication 2016/0169388), hereinafter “Halla”.
Regarding claim 1, Halla discloses a sealing arrangement for an internal combustion engine (100) for sealing at least one interface of an oil pan assembly (106), comprising: an O-ring (302) for sealing a first interface between an upper edge portion of the oil pan assembly (106) and a bottom side of an engine casing (110 and 108, paragraph 30), wherein the O-ring extends in a plane formed by the first interface (interface between oil pan 106 and two frame members 202 and 204 shown in figure 2); and at least one molded seal (314) for sealing a second interface (interface between 202 and 204) between two connectable parts (202 and 204) of the engine (paragraph 33), wherein the molded seal comprises two seal end portions (two seal end portions of where 314 meets 302 shown in figure 17) comprising sealing areas to be sealingly connected to the O-ring (302).
Regarding claim 2, Halla discloses the sealing arrangement according to claim 1, wherein the O-ring (302) 
Regarding claim 9, Halla discloses the sealing arrangement according to claim 1, wherein the O-ring consists of a flexible material (paragraph 52) 
Regarding claim 10, Halla discloses the sealing arrangement according to claim 1, wherein each molded seal (314) is compressed by two adjacent surfaces of attachable parts of the engine (202 and 204, shown in figure 2), the two adjacent surfaces being attached to each other by means of fasteners (118) leading through interspaced openings provided in one or more flanges (paragraph 28), which are respectively rigidly connected to the respective adjacent surface, 
Regarding claim 11, Halla discloses the sealing arrangement according to claim 1, 
Regarding claim 13, Halla discloses the sealing arrangement according to claim 11, further comprising a third and/or a fourth molded seal, wherein the third and/or the fourth molded seal each have two seal end portions respectively being connected to the O-ring so as to seal respective transition regions (paragraph 32 mentions that multiple joints can be provided with multiple seal end portions), wherein the third molded seal is provided between a side surface of a crankcase of the engine casing and a side surface of a flywheel housing of the engine casing (figure 2 shows where the molded seal would be provided) 
Regarding claim 15, Halla discloses an internal combustion engine (100), comprising a sealing arrangement according to claim 1 and/or comprising a molded seal according to claim 14. 
Regarding claim 19, Halla discloses the sealing arrangement according to claim 13, Refer to the rejection of claim 13 for further details since the limitations are similar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6, 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halla in view of Pangchangam Nivarthi et al. (U.S. Publication 2019/0145518), hereinafter “Pangchangam”.
Regarding claims 3, Halla discloses the same invention substantially as claimed such as wherein the O-ring (302) is arranged in a groove arrangement formed by a first groove (328), which is provided in the upper edge portion of the oil pan assembly (310 or 106, shown in figure 16) or in the bottom side of the engine casing, but does not disclose a second groove arranged in the seal end portion for retaining the O-ring. However, Pangchangam teaches the use of an engine with structural cover components in which a coupling mechanism (130) connects a first seal (128) perpendicularly to a second seal (116) for three adjoining engine structural components (paragraph 30) for the purpose of providing a more effective and tight seal between adjoining engine components (paragraph 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halla by incorporating a coupling mechanism connecting the first seal to the second seal perpendicularly as taught by Pangchangam for the purpose of providing a more effective and tight seal between adjoining engine components. Examiner notes that Pangchangam’s coupling mechanism 130 in figure 4 contains a vertical groove for the seal 116 and a horizontal groove to hold the seal 128. Examiner notes that the seal 116 and the coupling mechanism 130 together forms the molded seal. 
Regarding claim 5, Halla and Pangchangam disclose the sealing arrangement according to claim 3, wherein an imaginary extension of a longitudinal extension of the molded seal (Halla, 314 or Pangchangam, 116) crosses with the second groove (Pangchangam, groove for 128 going through coupling mechanism 130) of the at least one molded seal. Examiner notes that Pangchangam shows a longitudinal extension of 116 that crosses the second groove of the coupling mechanism shown in figure 4. 
Regarding claim 6, Halla and Pangchangam disclose the sealing arrangement according to claim 3, wherein the molded seal (Halla, 314) is arranged in a groove (Halla, 324, shown in figure 15) provided in one of the surfaces forming the second interface (Halla, shown in figure 15 with interface connecting 2104 to 306), wherein the seal end portion (Pangchangam, 130) is arranged in an enlarged retaining portion of the groove such that when the O-ring (Halla, 302 or Pangchangam, 128) is pressed against the sealing areas, a shoulder portion (Pangchangam, 144, shown in figure 4) of the seal end portion is pressed against a surface of the enlarged retaining portion (Pangchangam, 138, shown in figure 5) of the groove so as to block a displacement of the seal end portion (Pangchangam, 130). Examiner notes that there is a 112 issue since multiple “grooves” are being claimed. Examiner notes that Halla in combination with Pangchangam would allow for an enlarged retaining portion within a groove. 
Regarding claim 8, Halla and Pangchangam disclose the sealing arrangement according to claim 3, is arranged between a crankcase (Halla, 108) and another part of the engine casing (110), such as a flywheel housing and/or a front end of the engine casing (Halla, paragraph 32). Examiner notes that Halla mentions (in paragraph 32) frame members and the frame members can be the crankcase and another part of the engine casing. 
Regarding claim 14, Halla and Pangchangam disclose a molded seal for a sealing arrangement according to claim 1, the molded seal comprising at least one seal end portion with a sealing surface with a groove being provided in the sealing surface for retaining an O-ring. Refer to rejection of claim 3 since the limitations are similar. 
Regarding claim 20, Halla and Pangchangam disclose the internal combustion engine according to claim 15, having at least twelve cylinders (Pangchangam, paragraph 20).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halla in view of Harada (U.S. Patent 4,669,432), hereinafter “Harada”.
Regarding claim 12, Halla discloses the same invention substantially as claimed but is silent to disclose that the oil pan comprises two segments.  However, Harada teaches the use of oil pan with two segments (14 and 16) for the purpose of higher adaptability fir the installation of various type of oil pans and for noise reduction through damping of cylinder block vibrations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halla by incorporating an oil pan adapter from the oil pan as taught by Harada for the purpose of higher adaptability for the installation of various type of oil pans and for noise reduction through damping of cylinder block vibrations.
Allowable Subject Matter
Claims 4, 7, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 4, but more specifically, sealing ribs protruding from a surface of the second groove toward the O-ring and being arranged transversely to the longitudinal extension of the O-ring. 
There is no prior art that teaches all the limitations of claim 7, but more specifically, two seal end portions having a sealing surface and a retaining surface, wherein the O-ring is pressed against the sealing surface, the retaining surface being pressed against a blocking surface, wherein the blocking surface is formed in an enlarged retaining portion of the groove provided in on of the surfaces forming the second interface. 
There is no prior art that teaches all the limitations of claim 18, but more specifically, two oil pan segments in which each seal end portion of the molded seal comprises a second groove that retains the O-ring. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/28/2022